94 S.E.2d 316 (1956)
244 N.C. 441
Percy BROTHERS, a minor, by his Father and Next Friend, James Brothers,
v.
Charlie H. JERNIGAN and Eddie P. Austin.
Percell SKINNER
v.
Charlie H. JERNIGAN and Eddie P. Austin.
No. 33.
Supreme Court of North Carolina.
September 19, 1956.
*318 Le Roy & Goodwin, Elizabeth, for defendants-appellants.
Robert B. Lowry and John H. Hall, Elizabeth, for plaintiffs-appellees.
DEVIN, Justice.
The defendants excepted to the denial of their motions for judgment of nonsuit, but we think these motions were properly denied.
There was competent evidence that the injuries sustained by the plaintiffs were proximately caused by the negligence of the defendant Austin in the operation of the motor truck of his codefendant, and it was admitted that the motor truck in which the plaintiffs were riding at the time was the property of the defendant Jernigan and registered in his name. Plaintiffs therefore were entitled to invoke the rule of evidence created by the statute codified as G.S. § 20-71.1. This statute established, in the language of the decision in Hartley v. Smith, 239 N.C. 170, 79 S.E.2d 767, 772, "a ready means of proving agency in any case where it is charged that the negligence of a nonowner operator causes damage to the property or injury to the person of another." Admission of ownership by the defendant Jernigan afforded prima facie evidence that the truck was being operated by defendant Austin as employee of defendant Jernigan within the scope of his employment. Jyachosky v. Wensil, 240 N.C. 217, 81 S.E.2d 644; Travis v. Duckworth, 237 N.C. 471, 75 S.E.2d 309. It was said in Caughron v. Walker, 243 N.C. 153, 90 S.E.2d 305, 307: "Ownership of the truck is admitted by the defendant * * * in his answer. This suffices, by virtue of G.S. § 20-71.1, to *319 carry the case to the jury against him under the doctrine of respondeat superior."
But while the vigor of the statute under these circumstances makes admitted ownership of the truck prima facie evidence that the operator was acting as his agent or employee within the scope of his employment, and sufficient to carry the case to the jury, it does not compel the finding by the jury that the driver was negligent or that he was the agent or employee of the owner and at the time acting within the scope of his employment. Parker v. Underwood, 239 N.C. 308, 79 S.E.2d 765. The burden was still on the plaintiffs to establish these essential facts. The statute aids the plaintiffs in making out a case, but does not determine the question. Hence the question whether or not defendant Austin was on this occasion acting as agent and employee of defendant Jernigan and within the scope of such employment was material for the proper determination of the actions. The question of agency was sharply presented for the jury's decision.
The defendants have brought forward in their assignments of error two exceptions to the rulings of the court below relating to this question.
The plaintiffs offered in evidence the following portion of the answer of the guardian ad litem of defendant Austin: "That on the night referred to in paragraph three of the complaint it is admitted that this defendant was driving said motor vehicle with the general knowledge and general consent of his codefendant." To this defendant Jernigan objected. The objection was "sustained as to the senior defendant" and "admitted as to the junior defendant."Ordinarily evidence competent as to one defendant and incompetent as to another may be admitted usually with caution to the jury to consider the evidence only as to one and not as to the other, Humphries v. Queen City Coach Co., 228 N.C. 399, 45 S.E.2d 546, but under the circumstances of this case we think the ruling of the court in admitting the introduction of this portion of defendant Austin's answer and permitting the jury to consider it as evidence was prejudicial to the defendant Jernigan. This portion of the answer was not an admission against interest on the part of defendant Austin but an affirmative declaration which did not affect Austin's interest and only tended to contradict the defense of his codefendant. The jury was left to consider this statement on the essential issue of agency.
There was another ruling of the trial court to which defendant Jernigan noted exception and which we think prejudicial. Over objection plaintiffs' witness Joe Spruill was permitted to testify that on the night in question, before the accident, he heard defendant Austin say in response to a question, "I came over here for my boss man."As appears from the record. before ruling on the competency of this evidence, in the absence of the jury, the court stated, "I am going to admit it for two reasons: first, it goes to the credibility of Austin's testimony, and secondly, it goes to the question of agency." The defendant Jernigan objected and his exception was duly noted. As to defendant Jernigan this was a hearsay declaration of the agent to prove his agency and was incompetent. Stansbury, Sec. 169; Parrish v. Boysell Manufacturing Co., 211 N. C. 7, 188 S.E. 817; Howell v. Harris, 220 N.C. 198, 16 S.E.2d 829; Commercial Solvents, Inc., v. Johnson, 235 N.C. 237, 69 S.E.2d 716. While this evidence may have been competent to contradict Austin, and there appears no request of counsel that the court instruct the jury as to the particular aspect in which it might be considered, doubtless in view of the court's statement that he was admitting it to prove agency, we think the jury was permitted unrestricted consideration of this testimony which related to an essential feature of *320 the case and was incompetent and prejudicial to the defendant Jernigan. Again in his charge to the jury the court stated as one of the contentions of the plaintiffs for the consideration of the jury, on the issue of defendant Jernigan's liability for the conduct of Austin, the testimony of this witness. Howell v. Harris, supra.
For the reasons herein set out, we think there should be a new trial, and it is so ordered.
The defendants in their assignments of error brought forward other exceptions based on exceptions noted, which they argued orally and by brief, but as there must be a new trial, we deem it unnecessary to discuss or decide them as they may not arise on another hearing.
New trial.
JOHNSON, J., not sitting.